NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

                GARY MCLEOD MANN,
                     Petitioner,

                            v.
           DEPARTMENT OF THE ARMY,
                  Respondent.
               __________________________

                       2012-3059
               __________________________

   Petition for review of the Merit Systems Protection
Board in Case No. AT3330110335-I-1.
              ___________________________

              Decided: September 28, 2012
              ___________________________

   GARY MCLEOD MANN, of Hinesville, Georgia, pro se.

    ROBERT C. BIGLER, Trial Attorney, Commercial Litigation
Branch, Civil Division, United States Department of Justice,
of Washington, DC, for respondent. With him on the brief
were STUART F. DELERY, Acting Assistant Attorney General,
JEANNE E. DAVIDSON, Director, and DEBORAH A. BYNUM,
Assistant Director.
               __________________________
MANN   v. ARMY                                                2


    Before NEWMAN, O'MALLEY, and WALLACH, Circuit
                      Judges.
NEWMAN, Circuit Judge.

    Petitioner, Mr. Gary McLeod Mann, seeks review of the
decision of the Merit Systems Protection Board in Mann v.
Department of the Army, No. AT3330110335-I-1 (M.S.P.B.
Nov. 4, 2011), holding that the Army did not violate Mr.
Mann's rights under the Veterans Employment Opportuni-
ties Act (VEOA) by not selecting Mr. Mann for a Supply
Systems Analyst position. We affirm the Board’s decision.

                         DISCUSSION

    On September 10, 2010, the Department of the Army,
South Central Area Civilian Personnel Operations Center,
issued a “merit promotion” announcement for the position of
Supply Systems Analyst in the Directorate of Logistics at
Fort Stewart, Georgia. Eligibility was limited to "Federal
employees serving on a career or career-conditional ap-
pointment," and a few other categories including VEOA
eligible veterans. [SA77] On September 14, 2010, the
Army issued a “competitive” announcement for the same
position, open to all U.S. citizens and to be filled by competi-
tive procedures.

    Mr. Mann's resume was already on file in the Army's
centralized electronic resume database at the time of these
announcements. On September 19, 2010 Mr. Mann re-
sponded to the competitive announcement; he did not apply
under the merit promotion announcement. The Army
referred to the selecting official certificates from both the
merit promotion announcement and the competitive an-
nouncement. The competitive certificate contained three
names, but did not include Mr. Mann. After reviewing both
3                                               MANN   v. ARMY


certificates, the selecting official made a selection from the
merit promotion certificate.

    On September 23, 2010 the Army notified Mr. Mann
that he “was not among the top competitors” for the posi-
tion, and that his application was not referred to the select-
ing official. The Army stated that Mr. Mann’s application
was assigned a score of 86, plus ten points for his disabled
veteran preference status, for a total score of 96. The Army
states that approximately 180 persons applied to the posi-
tion, and that the top three qualified candidates had scores
of at least 106 and were also preference eligible veterans.

     Mr. Mann filed a complaint with the Veterans Employ-
ment and Training Service of the Department of Labor,
stating that he was improperly denied credit for his prior
experience and for his veterans preference. The Depart-
ment of Labor issued a determination, stating that “evi-
dence submitted by the Department of the Army, Fort
Stewart, GA proves that the agency did not overlook your
status as a 10 point disabled veteran.” The determination
also stated that the position was not filled by the recruit-
ment method to which Mr. Mann had applied, and that
“[t]he recruitment action was returned by the selecting
officer without selection.” [SA85] The Department of Labor
concluded that Mr. Mann’s rights were not violated.

    Mr. Mann appealed to the MSPB, and filed discovery
requests. The Army objected to some of the requests, but
responded without waiving its objections. The MSPB de-
nied a Motion to Compel Discovery, stating: “Although the
appellant is correct that the agency objected to each of his
requests for admissions, it nevertheless admitted or denied
each assertion as requested." The MSPB concluded that
“Mann has failed to establish that he had not received full
responses from the agency to both of his requests for discov-
MANN   v. ARMY                                               4


ery. In these circumstances, we find no error in the denial
of Mann's Motion to Compel Discovery.”

    On the merits, the MSPB found "no evidence to support
either the appellant's claim that the agency failed to grant
him credit for job-related experience which was interrupted
by military service, or his claim that the agency failed to
grant him extra points for veterans preference." The MSPB
further found no evidentiary support for Mr. Mann’s argu-
ment that he would have done better if the selection had
been made from the merit promotion list, citing Brewer v.
Department of Veterans Affairs, 111 M.S.P.R. 563, P 8
(2009). The MSPB held that Mr. Mann had not established
entitlement to relief.

     On this appeal, Mr. Mann states that the MSPB incor-
rectly applied the Uniformed Services Employment and
Reemployment Rights Act (USERRA), and that the VEOA
law was not correctly applied in reviewing his application,
evaluating his experience, and making the selection. Mr.
Mann argues that the Army “should have examined and
rated his application, crediting him for the actual duties
performed in the Army, and other job-related experience
material to the Supply Systems Analyst position; added
additional points above his earned rating for his preference
eligible status, and entered his name on appropriate regis-
ter or lists of eligibles.” Mr. Mann states that the Army
“failed or refused to furnish petitioner true copies of any and
all documents and evidence upon which it relied” in answer-
ing the interrogatories, and that the MSPB improperly
denied his Motion to Compel Discovery. The Army responds
that although the Army raised objections to the discovery
requests, it also provided answers to them. We take note
that the record contains documents showing interrogatory
answers.
5                                               MANN   v. ARMY


     The MSPB considered the discovery responses, the in-
formation concerning the persons who had higher scores
than those of Mr. Mann, and the evidence concerning the
hiring officer’s use of the merit selection process instead of
the competitive process. The MSPB determined that Mr.
Mann’s application had received appropriate consideration,
including the correct ten point addition to his score reflect-
ing his preferential status as a veteran. There was substan-
tial evidence in support of the MSPB’s conclusion that the
agency’s actions were in accordance with law. See Curtin v.
Office of Pers. Mgmt., 846 F.2d 1373, 1378 (Fed. Cir. 1988)
("This court will not overturn the board on such matters
unless an abuse of discretion is clear and is harmful.") See
also Joseph v. Federal Trade Comm’m, 505 F.3d 1380, 1385
(Fed. Cir. 2007) (a veteran’s rights under the VEOA are not
violated by the agency’s decision to fill a position by merit
promotion procedures instead of through the competitive
process). We affirm the Board’s ruling that the Army com-
plied with the USERRA and the VEOA in its consideration
of Mr. Mann’s application.

    No costs.

                       AFFIRMED.